Citation Nr: 0021364	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to June 
1970.  He had service in the Republic of Vietnam where his 
awards and decorations included the Combat Infantryman Badge 
and the Purple Heart medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota.

In his appeal (VA Form 9), received in April 1999, the 
veteran withdrew the issue of entitlement to an effective 
date prior to January 12, 1998, for the award of a 
compensation rating for PTSD.  Consequently, that issue is 
not before the Board and will not be considered below.  
38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested primarily by difficulty 
falling asleep, nightmares once or twice a week, feelings of 
alienation, occasional intrusive recollections, a slightly 
flat affect, sparse associations, and mild to moderate 
depressive features, productive of occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue. 

The RO's March 1998 decision on appeal, which granted a 30 
percent rating for PTSD, was an initial rating award.  As 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation." When an initial rating award 
is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 

unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted for total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Evidence received in association with the current appeal 
consists of VA psychiatric and psychological examinations, 
performed in February 1998 and VA psychiatric outpatient 
treatment records, dated from February 1998 to March 1999.  
Such evidence, which includes reports of structured 
interviews, psychological testing, and a review of the 
veteran's claims folder, shows that the veteran's PTSD is 
manifested primarily by difficulty falling asleep, nightmares 
once or twice a week, feelings of alienation, occasional 
intrusive recollections, a slightly flat affect, sparse 
associations, and mild to moderate depressive features.  
There is also evidence that the veteran avoids reminders of 
the trauma in Vietnam; that he has decreased interest in 
significant activities; and that he has a sense of a 
foreshortened future.  He also experiences difficulty 
concentrating, hypervigilance, startle response, and survivor 
guilt.  His overall GAF, including nonservice-connected 
disability, has been reported as 45, and the psychological 
examiner assigns a GAF of 51-55 specifically for the 
veteran's PTSD.  (GAF is global assessment of functioning 
which under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) [DSM-IV] reflects the psychological, 
social, and occupational functioning of those with 
psychiatric disability on a hypothetical continuum of mental 
health-illness.  A 51-60 GAF rating indicates moderate 
difficulty in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. 

App. 240, 242 (1995).  A GAF of 41-50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social occupational, or school functioning (e.g. no friends, 
unable to keep a job).  Richard v. Brown, 9 Vet. App. 266, 
267 (1996).)  Although the veteran has been unemployed since 
1991, such unemployment has been attributed primarily to the 
residuals of a brain injury sustained that year.  

The foregoing manifestations more nearly reflect the criteria 
for the schedular 30 percent rating currently in effect for 
PTSD.  Indeed, the evidence shows that the veteran is 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal.  He is reasonably neat in 
appearance and is pleasant, alert, cooperative, and well 
oriented with clear thought processes.  Moreover, there is no 
history of psychosis and no recent evidence of homicidal or 
suicidal ideation.  There is also no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  
Accordingly, an increased schedular rating for PTSD is not 
warranted at this time.  In arriving at this decision, the 
Board notes that the manifestations of the veteran's PTSD 
have been generally consistent since service connection for 
PTSD was granted.  Therefore, there is no basis for staged 
ratings contemplated by Fenderson.  

The Board has also considered the representative's request 
for an additional VA examination to evaluate the extent of 
the veteran's PTSD.  In September 1999, the veteran failed to 
report for such an examination.  The record reflects that 
notice of the examination had been sent to the veteran's most 
recent address of record.  In this case, the veteran's 
representative contends that the veteran had moved and did 
not receive notice of that examination.  


Despite the representative's contentions, there is no 
evidence which shows that the veteran had provided VA notice 
he had changed addresses around the time of the scheduled 
examination.  On the report of a Compensation and Pension 
Exam Inquiry, dated in September 1999, the veteran's address 
does not contain the proper zip code, however, there is no 
evidence that such error rendered the postal service unable 
to deliver that notice.  Accordingly, the Board presumes that 
the veteran received such notice.  See Ashley v. Derwinski, 2 
Vet. App. 307, 308-309 (1992).  Absent evidence of good cause 
for his failure to report, there is no basis to schedule a 
further examination at this time, and the Board may decide 
this original compensation claim based on the evidence of 
record.  38 C.F.R. § 3.655 (1999).

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the service-connected PTSD; however, the evidence does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  Notably, there 
is no documentation of work missed by the veteran or of 
termination from employment due to his service-connected 
PTSD.  Moreover, there is no evidence that he has required 
frequent hospitalization for that disability.  In essence, 
the record shows that the manifestations of that disability 
are those contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension services for a rating outside the regular 
schedular criteria.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

